Name: Decision of the EEA Joint Committee No 22/98 of 31 March 1998 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  electronics and electrical engineering;  deterioration of the environment;  European construction;  energy policy;  marketing;  technology and technical regulations
 Date Published: 1998-12-17

 17.12.1998 EN Official Journal of the European Communities L 342/32 DECISION OF THE EEA JOINT COMMITTEE No 22/98 of 31 March 1998 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 33/96 of 31 May 1996 (1); Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 81/97 of 12 November 1997 (2); Whereas there is a need to carry out certain amendments of a technical nature to Annex IV and Chapter IV of Annex II to the Agreement; Whereas Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. Chapter IV of Annex II to the Agreement shall be amended as set out in Chapter I of the Annex to this Decision. 2. Annex IV to the Agreement shall be be amended as set out in Chapter II of the Annex to this Decision. Article 2 The texts of Commission Directive 96/60/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 237, 19. 9. 1996, p. 25. (2) OJ L 134, 7. 5. 1998, p. 10. (3) OJ L 266, 18. 10. 1996, p. 1. ANNEX to Decision No 22/98 of the EEA Joint Committee I Chapter IV of Annex II to the Agreement shall be amended as follows: Article 1 In point 4 (Council Directive 92/75/EEC) the words as amended by: shall be deleted. Article 2 1. A new Appendix 1 to Annex II to the Agreement with the following heading shall be added: Appendix 1 ENERGY LABELS. 2. A new Appendix 2 to Annex II to the Agreement with the following heading shall be added: Appendix 2 ENERGY TABLES. Article 3 1. The text of the first indent (394 L 0002) in point 4, excluding the text of the labels and tables, shall be replaced by the following: 4a. 394 L 0002: Commission Directive 94/2/EC of 21 January 1994 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (OJ L 45, 17.2.1994, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 94/2/EC shall be supplemented with the texts as set out in Section 1 of Appendix 1 to Annex II to the present Agreement; (b) Annex VI to Commission Directive 94/2/EC shall be supplemented with the texts as set out in Section 1 of Appendix 2 to Annex II to the present Agreement. 2. The text of the labels in adaptation (a) in the first indent (394 L 0002) in point 4 shall become Section 1 of Appendix 1 to Annex II to the Agreement and the following shall be inserted as a heading to Section 1 of Appendix 1: Section 1 Commission Directive 94/2/EC (household electric refrigerators, freezers and their combinations). 3. The text of the tables in adaptation (b) in the first indent (394 L 0002) in point 4 shall become Section 1 of Appendix 2 to Annex II to the Agreement and the following shall be inserted as a heading to Section 1 of Appendix 2: Section 1 Commission Directive 94/2/EC (household electric refrigerators, freezers and their combinations). Article 4 1. The text of the second indent (395 L 0012) in point 4, excluding the text of the labels and tables, shall be replaced by the following: 4b. 395 L 0012: Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines (OJ L 136, 21.6.1995, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/12/EC shall be supplemented with the texts as set out in Section 2 of Appendix 1 to Annex II to the present Agreement; (b) Annex V to Commission Directive 95/12/EC shall be supplemented with the texts as set out in Section 2 of Appendix 2 to Annex II to the present Agreement. 2. The text of the labels in adaptation (a) in the second indent (395 L 0012) in point 4 shall become Section 2 of Appendix 1 to Annex II to the Agreement and the following shall be inserted as a heading to Section 2 of Appendix 1: Section 2 Commission Directive 95/12/EC (household washing machines). 3. The text of the tables in adaptation (b) in the second indent (395 L 0012) in point 4 shall become Section 2 of Appendix 2 to Annex II to the Agreement and the following shall be inserted as a heading to Section 2 of Appendix 2: Section 2 Commission Directive 95/12/EC (household washing machines). Article 5 1. The text of the third indent (395 L 0013) in point 4, excluding the text of the labels and tables, shall be replaced by the following: 4c. 395 L 0013: Commission Directive 95/13/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric tumble driers (OJ L 136, 21.6.1995, p. 28). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/13/EC shall be supplemented with the texts as set out in Section 3 of Appendix 1 to Annex II to the present Agreement; (b) Annex V to Commission Directive 95/13/EC shall be supplemented with the texts as set out in Section 3 of Appendix 2 to Annex II to the present Agreement. 2. The text of the labels in adaptation (a) in the third indent (395 L 0013) in point 4 shall become Section 3 of Appendix 1 to Annex II to the Agreement and the following shall be inserted as a heading to Section 3 of Appendix 1: Section 3 Commission Directive 95/13/EC (household electric tumble driers). 3. The text of the tables in adaptation (b) in the third indent (395 L 0013) in point 4 shall become Section 3 of Appendix 2 to Annex II to the Agreement and the following shall be inserted as a heading to Section 3 of Appendix 2: Section 3 Commission Directive 95/13/EC (household electric tumble driers). Article 6 The following point shall be inserted after point 4c (Commission Directive 95/13/EC): 4d. 396 L 0060: Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers (OJ L 266, 18.10.1996, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 96/60/EC shall be supplemented with the texts as set out in Section 4 of Appendix 1 to Annex II to the present Agreement. (b) Annex V to Commission Directive 96/60/EC shall be supplemented with the texts as set out in Section 4 of Appendix 2 to Annex II to the present Agreement. Article 7 1. The following shall be added as Section 4 of Appendix 1 to Annex II to the Agreement: Section 4 Commission Directive 96/60/EC (household combined washer-driers) 2. The following shall be added as Section 4 of Appendix 2 to Annex II to the Agreement: Section 4 Commission Directive 96/60/EC (household combined washer-driers) Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi Washer-drier Ã vottavÃ ©l - Ã ¾urrkari Kombinert vaske- og tÃ ¸rkemaskin I 1 Manufacturer FramleiÃ °andi Merke II 2 Model GerÃ ° Modell More efficient GÃ ³Ã ° nÃ ½tni Lavt forbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt forbruk 3 1 Energy efficiency class ... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur ... Ã ¡ kvarÃ °anum A (gÃ ³Ã ° nÃ ½tni) til G (slÃ ¦m nÃ ½ntni) Relativ energibruk ... pÃ ¥ skalaen A (lavt forbruk) til G (hÃ ¸yt forbruk) V Energy consumption Orkunotkun Energiforbruk V kWh kWh kWh 5 2 Energy consumption for washing, spinning and drying Orkunotkun viÃ ° Ã ¾vott, Ã ¾eytivindingu og Ã ¾urrkun Energibruk til vasking, sentrifugering og tÃ ¸rking (To wash and dry a full capacity wash load at 60 oC) (Til aÃ ° Ã ¾vo og Ã ¾urrka Ã ¾vott Ã ¡ 60 oC-Ã ¾vottalotu miÃ °aÃ ° viÃ ° leyfilegt hÃ ¡marksmagn taus) (ved 60 oC vasking og tÃ ¸rking med full kapasitetsutnyttelse) VI Washing (only) kWh Ã vottur og Ã ¾eytivinding kWh Vask og sentrifugering kWh 6 3 Energy consumption for washing and spinning only Orkunotkun viÃ ° Ã ¾vott og Ã ¾eytivindingu eingÃ ¶ngu Energibruk pr vask og sentrifugering alene Actual consumption will depend on how the appliance is used Raunnotkun fer eftir Ã ¾vÃ ­ hvernig tÃ ¦kiÃ ° er notaÃ ° Den faktiske energibruken avhenger av hvordan vaske- og tÃ ¸rkemaskinen brukÃs VII Washing performance A (higher) G (lower) Ã vottahÃ ¦fni A (meiri) til G (minni) Vaskeevne A (hÃ ¸y) G (lav) 7 4 Washing performance class ... on a scale of A (higher) to G (lower) Ã vottahÃ ¦fnisflokkur ... Ã ¡ kvarÃ °anum A (meiri) til G (minni) Vaskeevne ... pÃ ¥ skalaen fra A (hÃ ¸y) til G (lav) Label Fiche Mail order Annex I Annex II Annex III 8 5 Water remaining after spin ... % (as a proportion of dry weight of wash) Leifar raka aÃ ° lokinni Ã ¾eytvindingu ... % (hlutfall af Ã ¾urrvigt Ã ¾vottar) Restvanninnhold etter sentrifugering ... % (i forhold til vekten av tÃ ¸rt tÃ ¸y) VIII 9 6 Spin speed (rpm) SnÃ ºningshraÃ °i vindu (snÃ ºn. Ã ¡ mÃ ­n.) Sentrifugeringshastighet (omdr/min) IX/X 10/11 7/8 Capacity (cotton) kg AfkÃ ¶st (baÃ °mull) kg Kapasitet (bomull) kg X 10 7 Washing Ã vottur Vasking IX 11 8 Drying Ã urrkun TÃ ¸rking XI Water consumption (total) Vatnsnotkun (alls) Vannforbruk (totalt) 12 9 Water consumption washing, spinning and drying Vatnsnotkun viÃ ° Ã ¾vott, Ã ¾eytivindingu og Ã ¾urrkun Vannforbruk vasking, sentrifugering og tÃ ¸rking 13 10 Water consumption for washing and spinning only Vatnsnotkun viÃ ° Ã ¾vott og Ã ¾eytivindingu eingÃ ¶ngu Vannforbruk til vask- og sentrifugering alene 14 Washing and drying time Ã votta- og Ã ¾urrktÃ ­ml Vaske- og tÃ ¸rketid 16 11 Estimated annual consumption for a 4-person household, always using the drier (200 cycles) Ã Ã ¦tluÃ ° Ã ¡rsnotkun fyrir fjÃ ¶gurra manna fjÃ ¶lskyldu sem Ã ¦tfÃ ° notar Ã ¾urrkara (200 Ã ¾vottalotur) AnslÃ ¥tt Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer som alltid tÃ ¸rker tÃ ¸yet i maskinen (200 ganger) 17 12 Estimated annual consumption for a 4-person household, never using the drier (200 cycles) Ã Ã ¦tluÃ ° Ã ¡rsnotkun fyrir fjÃ ¶gurra manna fjÃ ¶lskyldu sem aldrei notar Ã ¾urrkara (200 Ã ¾vottalotur) AnslÃ ¥tt Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer som aldri tÃ ¸rker tÃ ¸yet i maskinen (200 ganger) XII 18 13 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB(A) re 1 pW) LydnivÃ ¥ dB(A) (StÃ ¸y) 18 13 Washing Ã vottur Vasking 18 13 Spinning Ã eytivinding Sentrifugering 18 13 Drying Ã urrkun TÃ ¸rking Further information is contained in product brochures NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 50229 StaÃ °all EN 50229 Europeisk standard EN 50229 Washer-drier Label Directive 96/60/EC Tilskipun 96/60/EB um merkingar Ã ¾vottavÃ ©la-Ã ¾urrkara Direktiv 96/60/EF om energimerking av kombinerte vaske- og tÃ ¸rkemaskiner II Annex IV to the Agreement shall be amended as follows: Article 8 In point 11 (Council Directive 92/75/EEC) the words as amended by: shall be deleted. Article 9 1. A new Appendix 5 to Annex IV to the Agreement with the following heading shall be added: Appendix 5 ENERGY LABELS. 2. A new Appendix 6 to Annex IV to the Agreement with the following heading shall be added: Appendix 6 ENERGY TABLES. Article 10 1. The text of the first indent (394 L 0002) in point 11, excluding the text of the labels and tables, shall be replaced by the following: 11a. 394 L 0002: Commission Directive 94/2/EC of 21 January 1994 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (OJ L 45, 17.2.1994, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 94/2/EC shall be supplemented with the texts as set out in Section 1 of Appendix 5 to Annex IV to the present Agreement; (b) Annex VI to Commission Directive 94/2/EC shall be supplemented with the texts as set out in Section 1 of Appendix 6 to Annex IV to the present Agreement. 2. The text of the labels in adaptation (a) in the first indent (394 L 0002) in point 11 shall become Section 1 of Appendix 5 to Annex IV to the Agreement and the following shall be inserted as a heading to Section 1 of Appendix 5: Section 1 Commission Directive 94/2/EC (household electric refrigerators, freezers and their combinations). 3. The text of the tables in adaptation (b) in the first indent (394 L 0002) in point 11 shall become Section 1 of Appendix 6 to Annex IV to the Agreement and the following shall be inserted as a heading to Section 1 of Appendix 6: Section 1 Commission Directive 94/2/EC (household electric refrigerators, freezers and their combinations). Article 11 1. The text of the second indent (395 L 0012) in point 11, excluding the text of the labels and tables, shall be replaced by the following: 11b. 395 L 0012: Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines (OJ L 136, 21.6.1995, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/12/EC shall be supplemented with the texts as set out in Section 2 of Appendix 5 to Annex IV to the present Agreement; (b) Annex V to Commission Directive 95/12/EC shall be supplemented with the texts as set out in Section 2 of Appendix 6 to Annex IV to the present Agreement. 2. The text of the labels in adaptation (a) in the second indent (395 L 0012) in point 11 shall become Section 2 of Appendix 5 to Annex IV to the Agreement and the following shall be inserted as a heading to Section 2 of Appendix 5: Section 2 Commission Directive 95/12/EC (household washing machines). 3. The text of the tables in adaptation (b) in the second indent (395 L 0012) in point 11 shall become Section 2 of Appendix 6 to Annex IV to the Agreement and the following shall be inserted as a heading to Section 2 of Appendix 6: Section 2 Commission Directive 95/12/EC (household washing machines). Article 12 1. The text of the third indent (395 L 0013) in point 11, excluding the text of the labels and tables, shall be replaced by the following: 11c. 395 L 0013: Commission Directive 95/13/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric tumble driers (OJ L 136, 21.6.1995, p. 28). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/13/EC shall be supplemented with the texts as set out in Section 3 of Appendix 5 to Annex IV to the present Agreement; (b) Annex V to Commission Directive 95/13/EC shall be supplemented with the texts as set out in Section 3 of Appendix 6 to Annex IV to the present Agreement. 2. The text of the labels in adaptation (a) in the third indent (395 L 0013) in point 11 shall become Section 3 of Appendix 5 to Annex IV to the Agreement and the following shall be inserted as a heading to Section 3 of Appendix 5: Section 3 Commission Directive 95/13/EC (household electric tumble driers). 3. The text of the tables in adaptation (b) in the third indent (395 L 0013) in point 11 shall become Section 3 of Appendix 6 to Annex IV to the Agreement and the following shall be inserted as a heading to Section 3 of Appendix 6: Section 3 Commission Directive 95/13/EC (household electric tumble driers). Article 13 The following point shall be inserted after point 11c (Commission Directive 95/13/EC): 11d. 396 L 0060: Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers (OJ L 266, 18.10.1996, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 96/60/EC shall be supplemented with the texts as set out in Section 4 of Appendix 5 to Annex IV to the present Agreement; (b) Annex V to Commission Directive 96/60/EC shall be supplemented with the texts as set out in Section 4 of Appendix 6 to Annex IV to the present Agreement. Article 14 1. The following shall be added as Section 4 of Appendix 5 to Annex IV to the Agreement: Section 4 Commission Directive 96/60/EC (household combined washer-driers) 2. The following shall be added as Section 4 of Appendix 6 to Annex IV to the Agreement: Section 4 Commission Directive 96/60/EC (household combined washer-driers) Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi Washer-drier Ã vottavÃ ©l - Ã ¾urrkari Kombinert vaske- og tÃ ¸rkemaskin I 1 Manufacturer FramleiÃ °andi Merke II 2 Model GerÃ ° Modell More efficient GÃ ³Ã ° nÃ ½tni Lavt forbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt forbruk 3 1 Energy efficiency class ... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur ... Ã ¡ kvarÃ °anum A (gÃ ³Ã ° nÃ ½tni) til G (slÃ ¦m nÃ ½ntni) Relativ energibruk ... pÃ ¥ skalaen A (lavt forbruk) til G (hÃ ¸yt forbruk) V Energy consumption Orkunotkun Energiforbruk V kWh kWh kWh 5 2 Energy consumption for washing, spinning and drying Orkunotkun viÃ ° Ã ¾vott, Ã ¾eytivindingu og Ã ¾urrkun Energibruk til vasking, sentrifugering og tÃ ¸rking (To wash and dry a full capacity wash load at 60 oC) (Til aÃ ° Ã ¾vo og Ã ¾urrka Ã ¾vott Ã ¡ 60 oC-Ã ¾vottalotu miÃ °aÃ ° viÃ ° leyfilegt hÃ ¡marksmagn taus) (ved 60 oC vasking og tÃ ¸rking med full kapasitetsutnyttelse) VI Washing (only) kWh Ã vottur og Ã ¾eytivinding kWh Vask og sentrifugering kWh 6 3 Energy consumption for washing and spinning only Orkunotkun viÃ ° Ã ¾vott og Ã ¾eytivindingu eingÃ ¶ngu Energibruk pr vask og sentrifugering alene Actual consumption will depend on how the appliance is used Raunnotkun fer eftir Ã ¾vÃ ­ hvernig tÃ ¦kiÃ ° er notaÃ ° Den faktiske energibruken avhenger av hvordan vaske- og tÃ ¸rkemaskinen brukes VII Washing performance A (higher) G (lower) Ã vottahÃ ¦fni A (meiri) til G (minni) Vaskeevne A (hÃ ¸y) G (lav) 7 4 Washing performance class ... on a scale of A (higher) to G (lower) Ã vottahÃ ¦fnisflokkur ... Ã ¡ kvarÃ °anum A (meiri) til G (minni) Vaskeevne ... pÃ ¥ skalaen fra A (hÃ ¸y) til G (lav) Label Fiche Mail order Annex I Annex II Annex III 8 5 Water remaining after spin ... % (as a proportion of dry weight of wash) Leifar raka aÃ ° lokinni Ã ¾eytivindingu ... % (hlutfall af Ã ¾urrvigt Ã ¾vottar) Restvanninnhold etter sentrifugering ... % (i forhold til vekten av tÃ ¸rt tÃ ¸y) VIII 9 6 Spin speed (rpm) SnÃ ºningshraÃ °i vindu (snÃ ºn. Ã ¡ mÃ ­n.) Sentrifugeringshastighet (omdr/min) IX/X 10/11 7/8 Capacity (cotton) kg AfkÃ ¶st (baÃ °mull) kg Kapasitet (bomull) kg X 10 7 Washing Ã vottur Vasking IX 11 8 Drying Ã urrkun TÃ ¸rking XI Water consumption (total) Vatnsnotkun (alls) Vannforbruk (totalt) 12 9 Water consumption washing, spinning and drying Vatnsnotkun viÃ ° Ã ¾vott, Ã ¾eytivindingu og Ã ¾urrkun Vannforbruk vasking, sentrifugering og tÃ ¸rking 13 10 Water consumption for washing and spinning only Vatnsnotkun viÃ ° Ã ¾vott og Ã ¾eytivindingu eingÃ ¶ngu Vannforbruk til vask- og sentrifugering alene 14 Washing and drying time Ã votta- og Ã ¾urrktÃ ­ml Vaske- og tÃ ¸rketid 16 11 Estimated annual consumption for a 4-person household, always using the drier (200 cycles) Ã Ã ¦tluÃ ° Ã ¡rsnotkun fyrir fjÃ ¶gurra manna fjÃ ¶lskyldu sem Ã ¦tfÃ ° notar Ã ¾urrkara (200 Ã ¾vottalotur) AnslÃ ¥tt Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer som alltid tÃ ¸rker tÃ ¸yet i maskinen (200 ganger) 17 12 Estimated annual consumption for a 4-person household, never using the drier (200 cycles) Ã Ã ¦tluÃ ° Ã ¡rsnotkun fyrir fjÃ ¶gurra manna fjÃ ¶lskyldu sem aldrei notar Ã ¾urrkara (200 Ã ¾vottalotur) AnslÃ ¥tt Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer som aldri tÃ ¸rker tÃ ¸yet i maskinen (200 ganger) XII 18 13 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB(A) re 1 pW) LydnivÃ ¥ dB(A) (StÃ ¸y) 18 13 Washing Ã vottur Vasking 18 13 Spinning Ã eytivinding Sentrifugering 18 13 Drying Ã urrkun TÃ ¸rking Further information is contained in product brochures NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 50229 StaÃ °all EN 50229 Europeisk standard EN 50229 Washer-drier Label Directive 96/60/EC Tilskipun 96/60/EB um merkingar Ã ¾vottavÃ ©la-Ã ¾urrkara Direktiv 96/60/EF om energimerking av kombinerte vaske- og tÃ ¸rkemaskiner